DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Agent Chandra on 22 February 2022.
The application has been amended as follows: 

Claim 1 (Currently Amended): A composition comprising: a stool resuspension solution comprising:
a buffer; and 
a protoporphyrin complexed with Cr3+ or Co3+, wherein the concentration of the protoporphyrin complexed with Cr3+ is 1.25-5 μM and the concentration of the protoporphyrin complexed with Co3+ is 2.5-10 μM,
wherein the protoporphyrin complexed with Cr3+ or Co3+ is effective to stabilize hemoglobin.







	a sample collection container having an open end;
	a stool resuspension solution comprising a buffer and a protoporphyrin complexed with Cr3+ or Co3+, wherein the concentration of the protoporphyrin complexed with Cr3+ is 1.25-5 μM and the concentration of the protoporphyrin complexed with Co3+ is 2.5-10 μM, and wherein the protoporphyrin complexed with Cr3+ or Co3+ is effective to stabilize hemoglobin; and
	a stool sampling rod comprising a distal beveled tip for scooping and/or scraping a sample of stool, 
	wherein the distal end of the sampling rod is dimensioned to be inserted into the sample collection container and the proximal end of the sampling rod is adapted to connect with the open end of the sample collection container, thereby sealing distal end of the sampling rod within the device.

Allowable Subject Matter
Claims 1, 3-7, 11-14, 16-23, and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Fujita et al. (JP 05-281227) discloses a composition comprising: (a) a stool sample (stool sample) (para. [0004]); and (b) a stool resuspension solution comprising a protoporphyrin (iron protoporphyrin) (para. [0007]-[0008] and [0010]).
	However, Fujita neither teaches nor fairly suggests a protoporphyrin complexed with Cr3+ or Co3+.
by reducing or eliminating the cleavage of the heme protein’s porphoryin ring by HO (heme oxygenase) (para. [0074]-[0075]).
However, this prior art neither teaches nor fairly suggests that the protophorphyrin complexed with Cr3+ or Co3+ is effective to stabilize hemoglobin directly without reducing or eliminating the cleavage of heme by HO as is taught by the prior art (Zager: para [0074]-[0075]). The composition, method and apparatus (claims 1, 13, 16, and 19) of the allowed claims specify that the complexed protoporphyrin is effective in stabilizing hemoglobin and therefore defines over the teachings of Zager in which heme degradation is prevented by inhibiting HO. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797